Citation Nr: 1232324	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to medications taken for service-connected major depressive disorder. 

2.  Entitlement to special monthly compensation (SMC) based on loss of use of creative organ. 

3.  Entitlement to service connection for tension headaches with migraine features, to include as being secondary to service-connected major depressive disorder and/or the medications. 

4.  Entitlement to service connection for hypertension and early hypertensive heart disease. 

5.  Entitlement to service connection for right bundle branch block. 

6.  Entitlement to service connection for methemoglobinemia. 

7.  Entitlement to service connection for a low back disorder. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  He also had an additional 10 months and 2 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005, June 2006, and May 2009 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

The Board notes that the Veteran also perfected the issue of entitlement to an initial rating in excess of 30 percent for major depressive disorder, which was granted effective March 17, 2005.  Additionally, the May 2009 rating decision denied entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU) and he entered a notice of disagreement as to such denial in June 2009.  Subsequently, in a Decision Review Officer (DRO) decision issued in December 2009, an initial 70 percent rating for major depressive disorder along with a TDIU was granted, effective June 13, 2008.  Thereafter, in a December 2009 communication, the Veteran indicated that the DRO decision satisfied his appeal.  Therefore, such issues are no longer before the Board for consideration.

In January 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining the Veteran's Social Security Administration (SSA) records and to have numerous documents translated from Spanish to English.  Said records have been translated and the SSA records have been obtained and included in the claims folder for review.  The case has subsequently been returned to the Board for review.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

The issues of entitlement to service connection for headaches, hypertension and hypertensive heart disease, right bundle branch block, methemoglobinemia, and a low back disorder are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the AMC.


FINDINGS OF FACTS

1.  The Veteran is service-connected for a major depressive disorder and he has been prescribed medications for the treatment and control of the symptoms and manifestations produced by said disorder.

2.  Per a VA health care provider, the Physicians' Desk Reference indicates that two of the prescribed medications that the Veteran uses for the control and treatment of his service-connected psychiatric disorder as likely as not cause or result in some of his erectile dysfunction.  

3.  Competent evidence suggests and indicates that the Veteran's erectile dysfunction is characterized by an inability to achieve and maintain an erection.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, his erectile dysfunction is secondary to his service-connected psychiatric disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

2.  The criteria for entitlement to SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran has come before the claiming that he suffers from erectile dysfunction.  He believes that the condition is a result of or has been caused by the medications he takes for the treatment and control of his service-connected major depressive disorder.  The RO has denied his claim for benefits and he has appealed to the Board for review.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1994), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating:  "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and post-service symptomatology."  Barr v. Nicholson, 21 vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Because the Veteran submitted his claim prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

As previously indicated, the Veteran is service-connected for a major depressive disorder.  He receives all of his treatment for this disability through his local VA medical facility in Puerto Rico.  As part of his treatment and control of is major depressive disorder, the Veteran has been prescribed Divalproex, Aripiprazole, Venlafaxine, and Clonazepam.  A VA examiner, in October 2008, stated that the medications of Venlafaxine and Clonazepam can affect erections.  Although the examiner indicated that it is less likely as not that the medications caused the erectile dysfunction, the examiner also indicated that the medications did cause a small percentage of the erectile dysfunction.

It is the Board's finding that such evidence, collectively, indicates that it is at least as likely as not that some of the Veteran's current erectile dysfunction is causally related to his use of the medications he uses (and has been prescribed to use by VA personnel) for the control and treatment of his service-connected psychiatric disorder.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for erectile dysfunction as secondary to a major depressive disorder are met.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

II.  SMC

VA provides SMC if a service member, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k) (West 2002 & Supp. 2011).  Loss of use of one testicle is established when (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i) (2011).

The Veteran's contemporaneous VA medical records demonstrate that erectile dysfunction is listed among his active medical problems.  At the VA genitourinary examination in October 2008, the Veteran described his problem as an inability to achieve and maintain an erection.  

As noted above, the Veteran has been granted service connection for erectile dysfunction.  Therefore, considering the foregoing evidence that he is unable to achieve and maintain an erection, and in light of the grant of entitlement to service connection for erectile dysfunction, the Board finds that entitlement to SMC based on loss of use of a creative organ (i.e., the penis) is warranted.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).


ORDER

1.  Service connection for erectile dysfunction as secondary to medication taken for service-connected major depressive disorder is granted. 

2.  SMC based on loss of use of creative organ is granted. 


REMAND

The remaining issues on appeal involve entitlement to service connection for headaches, hypertension and hypertensive heart disease, a right bundle branch block, methemoglobinemia, and a low back disorder.  A review of the Veteran's claims file reveals that a medical examiner has not been tasked to review the Veteran's complete medical record, along with examining him, and offering an opinion as to whether the Veteran now suffers from any of the above disorders and if so, whether they are related to service or to a service-connected disability.  Also, a medical examiner has not provided an opinion as to whether there is any type of relationship, including aggravation of a nonservice-connected disability, between the Veteran's service-connected psychiatric disorder and claimed disorders (heart, headaches, and low back).  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this instance and upon first blush, it appears to the Board that the medical evidence now contained in the claims file is stale and does not take into account treatment the Veteran may have received for any of his claimed disabilities.  More importantly, the evidence is unclear as to the etiology of any claimed disorder.  The Board finds that thorough and contemporaneous medical examinations that take into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In other words, because there is a lack of clarity, it is the determination of the Board that these five issues should be remanded to the agency of original jurisdiction (AOJ) so that examinations of the Veteran may occur.  Such an action will ensure that the VA has met its duty to assist the Veteran with the prosecution of his claims and it will ensure that the Board has an accurate assessment of his claimed disabilities with respect to his claims for service connection. 

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a new VCAA notice letter for the issues remaining on appeal including an explanation as to the language of aggravation of a nonservice-connected disability by a service-connected disorder and also secondary service connection.  The Veteran should also be invited to submit any pertinent evidence in his possession.  Explain the type of evidence that is the Veteran's ultimate responsibility to submit.  A copy of all correspondence to the Veteran should be included in the claims folder. 

2.  Also, ask the Veteran to identify all sources of medical treatment received since January 1, 2010, for all of the disabilities remaining on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.

3.  Translate and transcribe all documents contained in the claims folder that are written in Spanish and that have not been previously translated.  This includes any new documents that are obtained as a result of the second tasking above.  The transcriptions should be made into English and the paper transcriptions should then be included in the claims folder for review. 

4.  Thereafter, arrange for the Veteran to be examined by a VA medical doctor or doctors in order to determine whether the Veteran now suffers from the following disabilities: 

Tension headaches with migraine features; hypertension and early hypertensive heart disease; right bundle branch block; methemoglobinemia; and a low back disorder.  

(Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder. 

The appropriate examiner should express an opinion as to whether the Veteran now suffers from tension headaches with migraine features; hypertension and early hypertensive heart disease; right bundle branch block; methemoglobinemia; and a low back disorder.  If he does, the examiner should also opine as to whether the found disabilities are at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service, any incidents therein, or to another disability.  The examiner should further opine as to whether the found disabilities are at least as likely as not related or secondary to or aggravated by the Veteran's service-connected major depressive disorder or the medications that he uses to treat and control this psychiatric disorder.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the Veteran's claimed disabilities are not service-related or secondary to or aggravated by a service-connected disability or the medications used for the treatment thereof, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall, 11 Vet. App. at 268. 

6.  Finally, readjudicate the claims remaining on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues remaining on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


